 



EXHIBIT 10.1

FY 2005 SurModics Bonus Plan



I.   Consists of two parts



  A.   Corporate objectives
    B.   Business Unit or Department objectives



II.   Corporate objectives



  A.   Revenue   Level I   Level II   Level III         And/Or     B.   Earnings
Per Share   Level I   Level II   Level III



    Such Level I, Level II, and Level III performance levels are as set by the
Organization & Compensation Committee for FY 2005.



III.   Business Unit or Department objectives



  A.   Three (3) to five (5) objectives identified by Senior Staff member and
approved by President     B.   One objective for Business Units will be revenue



IV.   No bonus payout unless Revenue or EPS initial corporate objective is met  
V.   Corporate Payout structure – for each of Revenue and EPS (Levels not
cumulative)

                  Level I   Level II   Level III
CEO/COO
     3%   7%   13%
Senior Staff
     2%   5%   10%
Director/Manager
     1%   3%     5%
Employees
  0.5%   1%     2%



VI.   Composition of Total Bonus Payout



  1.   Senior Staff: 75% corporate + 25% Business Unit/Department
    2.   All other employees: 50% corporate + 50% Business Unit/Department    
3.   CEO and COO will receive 100% corporate bonus and no Business
Unit/Department component.



Example:    If corporate Level II revenue and Level III EPS are met, then Senior
Staff member gets 15% corporate bonus (5% + 10%). If all Business
Unit/Department goals are met, then that person gets an additional 5% bonus, for
a total bonus payout of 20% (75% corporate, 25% Business Unit)

